DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
Claims 1-9 are cancelled.
Claims 10-30 are newly added.
Claims 10-30 are pending and are examined on the merits in this prosecution.

CLAIM REJECTIONS

Obviousness Rejection

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 24-27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Nangia (WO 2008/079404 A2). 
 (It is noted that the citations below referring to the paragraph number are related to the full paragraph; for partial paragraphs at the top of a page or references near the bottom of a page, the reference is to line number.)
Nangia teaches pharmaceutical methods comprising administration of an active agent for treatment of neural disorders (Abstract). Nangia teaches the active agent can be methylphenidate (pg 13, 2nd and 7th paragraphs and pg 27, second line from the bottom of the page).
st paragraph). Nangia teaches a sustained release layer can release a drug over at least 4 hours, up to 16 hours after initial administration (pg 42, 3rd paragraph), overlapping the claimed range 
For claims 25 and 26, Nangia does not recite an amount released during the lag time. However, given that Nangia teaches a delayed release layer or coating such that the first portion will be released until after a pre-determined period of time, such as the normal 6-10 hours of sleep time, or more (pg 19, 1st and 3rd paragraphs), one of ordinary skill would formulate the drug composition to release a minimal amount of stimulant methylphenidate during sleep time to allow a subject to maintain sleep.
For claim 27, Nangia teaches capsule and tablet dosage forms (pg 109, third line from the page bottom).
For claim 30, Nangia teaches the formulation of the invention may comprise methylphenidate in an amount about 1 mg to about 60 mg (pg 49, 2nd paragraph), overlapping the claimed range. It is noted that Nangia teaches methylphenidate is used to treat children suffering from Attention Deficit Disorder (ADD) or Attention Deficit Hyperactivity Disorder (ADHD) (pg 48, 2nd paragraph); as such, even if, arguendo, Nangia doesn’t teach a dosage for ADHD, such a dosage is known to one of ordinary skill in the art.
The prior art discloses compositions containing methylphenidate, a sustained release layer, a delayed release layer, and a release profile that overlaps the claimed ranges. Together these would provide a composition as prima facie case of obviousness exists. See KSR v. Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision). 

2) Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Nangia (cited above), in view of Wigal (“Reliability and Validity of the SKAMP Rating Scale in a Laboratory School Setting,” Psychopharmacology Bulletin, Volume 34, Issue 1 (1998), 47-53). 
The teachings of Nangia are discussed above.
Nangia does not teach improvement in the SKAMP rating scale compared to placebo upon the claimed dosing regimen.
Wigal teaches the missing element of Nangia.

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to provide child subjects with an improved SKAMP rating scale and a significant improvement in the ADHD rating scale compared with placebo. A person of ordinary skill would have been motivated to choose SKAMP rating scale and the ADHD rating scale in the method of Nangia since Wigal teaches that the method of administration of the claimed amount of methylphenidate to a child subjects results in a significant improvement in both of the SKAMP rating scale and an ADHD rating scale compared with placebo. 

Obviousness-type Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1) Claims 10-30 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-27 of US Patent No. 8,927,010 (reference patent), in view of Wigal (cited above). 
Instant claim 10 is drawn to a method of treating ADHD in a pediatric or adolescent subject requiring a composition comprising coated particles 
Conflicting claim 1 is drawn to a pharmaceutical composition comprising a particles comprising: a core comprising methylphenidate or a pharmaceutical salt thereof and at least one pharmaceutically acceptable excipient; a sustained release layer enclosing the core; and a delayed release layer enclosing the sustained release layer wherein the release profile overlaps the claimed range.
The instant and conflicting claims differ because the conflicting claims do not teach a method of treating ADHD in a pediatric or adolescent subject. 
Wigal is drawn to a method of treating subjects aged 7 to 12 suffering from ADHD with methylphenidate, and improvements in SKAMP scale and an ADHD scale. See citations above.
It would have been prima facie obvious for one of ordinary skill in the art to have delivered methylphenidate using the drug delivery formulation of the conflicting claims in order to treat ADHD in pediatric or adolescent patients. One of ordinary skill would have been motivated to have delivered methylphenidate in the composition taught by the reference patent since Wigal teaches methylphenidate is useful in a method of treating ADHD in patients from 7-12 years of age, with a reasonable expectation of success.

2) Claims 10-30 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-29 of US Patent No. 8,916,588 (reference patent), in view of Wigal (cited above). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims in the reference application recite a method comprising a core comprising methylphenidate, a sustained release layer, a delayed release layer, release characteristics that overlap the claimed characteristics. The copending claims also disclose the excipients recited in the instant claims.
One of ordinary skill would have been motivated to have delivered methylphenidate in the method taught by the reference patent since Wigal teaches methylphenidate is useful in a method of treating ADHD in patients from 7-12 years of age, with a reasonable expectation of success.

3) Claims 10-30 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-29 of US Patent No. 9,119,809 (reference patent), in view of Couch (US 6,913,768) and Wigal (cited above). 
Instant claim 10 is drawn to a method of treating ADHD in a pediatric or adolescent subject requiring a composition comprising coated particles comprising a core containing methylphenidate, a sustained release layer enclosing the core, and a delayed release layer enclosing the sustained release 
Conflicting claim 1 is drawn to a pharmaceutical composition comprising a particles comprising: a core comprising amphetamine or a pharmaceutical salt thereof and at least one pharmaceutically acceptable excipient; a sustained release layer enclosing the core; and a delayed release layer enclosing the sustained release layer wherein the release profile overlaps the claimed range.
The instant and conflicting claims differ because the conflicting claims recited amphetamine, and do not teach a method of treating ADHD in a pediatric or adolescent subject. 
The reference patent is drawn to a composition comprising the stimulant amphetamine, not the instantly recited stimulant methylphenidate. However, Couch teaches that amphetamine (Adderall) is a known substitute for methylphenidate (Ritalin) in a composition for treating ADHD (col 7: 5-7)
Wigal is drawn to a method of treating subjects aged 7 to 12 suffering from ADHD with methylphenidate, and improvements in SKAMP scale and an ADHD scale. See citations above.
It would have been obvious to a person of ordinary skill in the art at the time of the instant invention to substitute methylphenidate for amphetamine as recited in the reference patent since Couch teaches methylphenidate as a replacement for amphetamine for treatment of ADHD.
It also would have been prima facie obvious for one of ordinary skill in the art to have delivered methylphenidate using the drug delivery formulation of the 

4) Claims 10-30 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-17 of US Patent No. 9,034,902 (reference patent), in view of Wigal (cited above). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims in the reference application recite a method comprising a core comprising methylphenidate, a sustained release layer, a delayed release layer, release characteristics that overlap the claimed characteristics. The copending claims also disclose the excipients recited in the instant claims.
One of ordinary skill would have been motivated to have delivered methylphenidate in the method taught by the reference patent since Wigal teaches methylphenidate is useful in a method of treating ADHD in patients from 7-12 years of age, with a reasonable expectation of success.

5) Claims 10-30 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-26 of US Patent No. 9,023,389 (reference patent), in view of Wigal (cited above). 

Conflicting claim 1 is drawn to a pharmaceutical composition comprising a particles comprising: a core comprising methylphenidate or a pharmaceutical salt thereof and at least one pharmaceutically acceptable excipient; a sustained release layer enclosing the core; and a delayed release layer enclosing the sustained release layer wherein the release profile overlaps the claimed range.
The instant and conflicting claims differ because the conflicting claims do not teach a method of treating ADHD in a pediatric or adolescent subject. 
Wigal teaches the missing element.
Wigal is drawn to a method of treating subjects aged 7 to 12 suffering from ADHD with methylphenidate, and improvements in SKAMP scale and an ADHD scale. See citations above.
It would have been prima facie obvious for one of ordinary skill in the art to have delivered methylphenidate using the drug delivery formulation of the conflicting claims in order to treat ADHD in pediatric or adolescent patients. One of ordinary skill would have been motivated to have delivered methylphenidate in the composition taught by the reference patent since Wigal teaches 

6) Claims 10-30 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-29 of US Patent No. 9,283,214 (reference patent), in view of Wigal (cited above). 
Instant claim 10 is drawn to a method of treating ADHD in a pediatric or adolescent subject requiring a composition comprising coated particles comprising a core containing methylphenidate, a sustained release layer enclosing the core, and a delayed release layer enclosing the sustained release layer, wherein the composition provides a time lag of at least 6 hours followed by a sustained release period with a Tmax of 12-16 hours. 
Conflicting claim 1 is drawn to a pharmaceutical composition comprising a particles comprising: a core comprising methylphenidate or a pharmaceutical salt thereof and at least one pharmaceutically acceptable excipient; a sustained release layer enclosing the core; and a delayed release layer enclosing the sustained release layer wherein the release profile overlaps the claimed range.
The instant and conflicting claims differ because the conflicting claims do not teach a method of treating ADHD in a pediatric or adolescent subject. 
Wigal is drawn to a method of treating subjects aged 7 to 12 suffering from ADHD with methylphenidate, and improvements in SKAMP scale and an ADHD scale. See citations above.
prima facie obvious for one of ordinary skill in the art to have delivered methylphenidate using the drug delivery formulation of the conflicting claims in order to treat ADHD in pediatric or adolescent patients. One of ordinary skill would have been motivated to have delivered methylphenidate in the composition taught by the reference patent since Wigal teaches methylphenidate is useful in a method of treating ADHD in patients from 7-12 years of age, with a reasonable expectation of success.

7) Claims 10-30 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 6, and 7 of US Patent No. 9,603,808 (reference patent), in view of Couch (cited above) and Wigal (cited above). 
Instant claim 10 is drawn to a method of treating ADHD in a pediatric or adolescent subject requiring a composition comprising coated particles comprising a core containing methylphenidate, a sustained release layer enclosing the core, and a delayed release layer enclosing the sustained release layer, wherein the composition provides a time lag of at least 6 hours followed by a sustained release period with a Tmax of 12-16 hours. 
The reference patent is drawn to a method comprising the stimulant amphetamine, not the instantly recited stimulant methylphenidate. However, Couch teaches that amphetamine (Adderall) is a known substitute for methylphenidate (Ritalin) in a composition for treating ADHD (col 7: 5-7). 

Wigal is drawn to a method of treating subjects aged 7 to 12 suffering from ADHD with methylphenidate, and improvements in SKAMP scale and an ADHD scale. See citations above.
Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 10 of the instant application is obvious over claim 1 of the reference patent since claim 1 of the ‘808 patent recites a solid, oral pharmaceutical composition comprising a plurality of particles, each comprising: 1) a core comprising methylphenidate or a pharmaceutical salt; 2) a sustained release layer enclosing the core; and 3) a delayed release layer enclosing the sustained release layer, and the instantly claimed lag period and sustained release period overlap and are obvious over the lag period and sustained release period recited in claim 1 of the '808 patent. 
It would have been obvious to a person of ordinary skill in the art at the time of the instant invention to substitute methylphenidate for amphetamine as recited in the reference patent since Couch teaches methylphenidate as a replacement for amphetamine for treatment of ADHD.
One of ordinary skill would have been motivated to have delivered methylphenidate in the composition taught by the reference patent since Wigal 

8) Claims 10-30 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-28 of US Patent No. 9,603,809 (reference patent), in view of Wigal (cited above). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims in the reference application recite a method comprising a core comprising methylphenidate, a sustained release layer, a delayed release layer, release characteristics that overlap the claimed characteristics. The copending claims also disclose the excipients recited in the instant claims.
Wigal teaches the missing element. 
One of ordinary skill would have been motivated to have delivered methylphenidate in the method taught by the reference patent since Wigal teaches methylphenidate is useful in a method of treating ADHD in patients from 7-12 years of age, with a reasonable expectation of success.

9) Claims 10-30 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-27  of US Patent No. 9,289,394 (reference patent), in view of Couch (cited above) and Wigal (cited above). 

Conflicting claim 1 is drawn to a pharmaceutical composition comprising a particles comprising: a core comprising amphetamine or a pharmaceutical salt thereof and at least one pharmaceutically acceptable excipient; a sustained release layer enclosing the core; and a delayed release layer enclosing the sustained release layer wherein the release profile appears to overlap the claimed range.
The instant and conflicting claims differ because the conflicting claims recited amphetamine, and do not teach a method of treating ADHD in a pediatric or adolescent subject. 
Couch and Wigal teach the missing elements. 
The reference patent is drawn to a composition comprising the stimulant amphetamine, not the instantly recited stimulant methylphenidate. However, Couch teaches that dextroamphetamine is a known substitute for methylphenidate (Ritalin) in a composition for treating ADHD (col 7: 5-7)
Wigal is drawn to a method of treating subjects aged 7 to 12 suffering from ADHD with methylphenidate. See citations above.

It also would have been prima facie obvious for one of ordinary skill in the art to have delivered methylphenidate using the drug delivery formulation of the conflicting claims in order to treat ADHD in pediatric or adolescent patients since one of ordinary skill would have been motivated to have delivered methylphenidate in the composition taught by the reference patent since Wigal teaches methylphenidate is useful in a method of treating ADHD in patients from 7-12 years of age, with a reasonable expectation of success.

10) Claims 10-30 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-22 of US Patent No. 9,498,447 (reference patent), in view of Wigal (cited above). 
Instant claim 10 is drawn to a method of treating ADHD in a pediatric or adolescent subject requiring a composition comprising coated particles comprising a core containing methylphenidate, a sustained release layer enclosing the core, and a delayed release layer enclosing the sustained release layer, wherein the composition provides a time lag of at least 6 hours followed by a sustained release period with a Tmax of 12-16 hours. 
Conflicting claim 1 is drawn to a pharmaceutical composition comprising a particles comprising: a core comprising methylphenidate or a pharmaceutical salt 
The instant and conflicting claims differ because the conflicting claims do not teach a method of treating ADHD in a pediatric or adolescent subject. 
Wigal teaches the missing element. 
Wigal is drawn to a method of treating subjects aged 7 to 12 suffering from ADHD with methylphenidate. See citations above.
It would have been prima facie obvious for one of ordinary skill in the art to have delivered methylphenidate using the drug delivery formulation of the conflicting claims in order to treat ADHD in pediatric or adolescent patients. One of ordinary skill would have been motivated to have delivered methylphenidate in the composition taught by the reference patent since Wigal teaches methylphenidate is useful in a method of treating ADHD in patients from 7-12 years of age, with a reasonable expectation of success.

11) Claims 10-30 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-25 of US Patent No. 9,511,032 (reference patent), in view of Couch (cited above) and Wigal (cited above). 
Instant claim 10 is drawn to a method of treating ADHD in a pediatric or adolescent subject requiring a composition comprising coated particles comprising a core containing methylphenidate, a sustained release layer 
Conflicting claim 1 is drawn to a pharmaceutical composition comprising a particles comprising: a core comprising amphetamine or a pharmaceutical salt thereof and at least one pharmaceutically acceptable excipient; a sustained release layer enclosing the core; and a delayed release layer enclosing the sustained release layer wherein the release profile overlaps the claimed range.
The instant and conflicting claims differ because the conflicting claims recited amphetamine, and do not teach a method of treating ADHD in a pediatric or adolescent subject. 
Couch and Wigal teach the missing elements. 
The reference patent is drawn to a composition comprising the stimulant amphetamine, not the instantly recited stimulant methylphenidate. However, Couch teaches that amphetamine (Adderall) is a known substitute for methylphenidate (Ritalin) in a composition for treating ADHD (col 7: 5-7)
Wigal is drawn to a method of treating subjects aged 7 to 12 suffering from ADHD with methylphenidate, and improvements in SKAMP scale and an ADHD scale. See citations above.
It would have been obvious to a person of ordinary skill in the art at the time of the instant invention to substitute methylphenidate for amphetamine as recited in the reference patent since Couch teaches methylphenidate as a replacement for amphetamine for treatment of ADHD.
prima facie obvious for one of ordinary skill in the art to have delivered methylphenidate using the drug delivery formulation of the conflicting claims in order to treat ADHD in pediatric or adolescent patients since one of ordinary skill would have been motivated to have delivered methylphenidate in the composition taught by the reference patent since Wigal teaches methylphenidate is useful in a method of treating ADHD in patients from 7-12 years of age, with a reasonable expectation of success.

12) Claims 10-30 rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-8 of US Patent No. 10,179,108 (reference patent), in view of Crouch (cited above) and Wigal (cited above). 
Instant claim 10 is drawn to a method of treating ADHD in a pediatric or adolescent subject requiring a composition comprising coated particles comprising a core containing methylphenidate, a sustained release layer enclosing the core, and a delayed release layer enclosing the sustained release layer, wherein the composition provides a time lag of at least 6 hours followed by a sustained release period with a Tmax of 12-16 hours. 
Conflicting claim 1 is drawn to a pharmaceutical composition comprising a particles comprising: a core comprising amphetamine or a pharmaceutical salt thereof and at least one pharmaceutically acceptable excipient; a sustained release layer enclosing the core; and a delayed release layer enclosing the sustained release layer wherein the release profile overlaps the claimed range.

Couch and Wigal teach the missing elements. 
The reference patent is drawn to a composition comprising the stimulant amphetamine, not the instantly recited stimulant methylphenidate. However, Couch teaches that amphetamine (Adderall) is a known substitute for methylphenidate (Ritalin) in a composition for treating ADHD (col 7: 5-7).
Wigal is drawn to a method of treating subjects aged 7 to 12 suffering from ADHD with methylphenidate, and improvements in SKAMP scale and an ADHD scale. See citations above.
It would have been obvious to a person of ordinary skill in the art at the time of the instant invention to substitute methylphenidate for amphetamine as recited in the reference patent since Couch teaches methylphenidate as a replacement for amphetamine for treatment of ADHD.
It also would have been prima facie obvious for one of ordinary skill in the art to have delivered methylphenidate using the drug delivery formulation of the conflicting claims in order to treat ADHD in pediatric or adolescent patients since one of ordinary skill would have been motivated to have delivered methylphenidate in the composition taught by the reference patent since Wigal teaches methylphenidate is useful in a method of treating ADHD in patients from 7-12 years of age, with a reasonable expectation of success.

13) Claims 10-30 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-9 of US Patent No. 10,182,995 (reference patent), in view of Wigal (cited above). 
Instant claim 10 is drawn to a method of treating ADHD in a pediatric or adolescent subject requiring a composition comprising coated particles comprising a core containing methylphenidate, a sustained release layer enclosing the core, and a delayed release layer enclosing the sustained release layer, wherein the composition provides a time lag of at least 6 hours followed by a sustained release period with a Tmax of 12-16 hours. 
Conflicting claim 1 is drawn to a pharmaceutical composition comprising a particles comprising: a core comprising methylphenidate or a pharmaceutical salt thereof and at least one pharmaceutically acceptable excipient; a sustained release layer enclosing the core; and a delayed release layer enclosing the sustained release layer wherein the release profile that appears to overlap the claimed range.
The instant and conflicting claims differ because the conflicting claims do not teach a method of treating ADHD in a pediatric or adolescent subject. 
Wigal teaches the missing element.
Wigal is drawn to a method of treating subjects aged 7 to 12 suffering from ADHD with methylphenidate, and improvements in SKAMP scale and an ADHD scale. See citations above.
prima facie obvious for one of ordinary skill in the art to have delivered methylphenidate using the drug delivery formulation of the conflicting claims in order to treat ADHD in pediatric or adolescent patients. One of ordinary skill would have been motivated to have delivered methylphenidate in the composition taught by the reference patent since Wigal teaches methylphenidate is useful in a method of treating ADHD in patients from 7-12 years of age, with a reasonable expectation of success.

14) Claims 24-30 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-10 of US Patent No. 10,292,937 (reference patent), in view of Wigal (cited above). 
Instant claim 10 is drawn to a method of treating ADHD in a pediatric or adolescent subject requiring a composition comprising coated particles comprising a core containing methylphenidate, a sustained release layer enclosing the core, and a delayed release layer enclosing the sustained release layer, wherein the composition provides a time lag of at least 6 hours followed by a sustained release period with a Tmax of 12-16 hours. 
Conflicting claim 1 is drawn to a pharmaceutical composition comprising a particles comprising: a core comprising methylphenidate or a pharmaceutical salt thereof and at least one pharmaceutically acceptable excipient; a sustained release layer enclosing the core; and a delayed release layer enclosing the sustained release layer wherein the release profile overlaps the claimed range.

Wigal is drawn to a method of treating subjects aged 7 to 12 suffering from ADHD with methylphenidate, and improvements in SKAMP scale and an ADHD scale. See citations above.
It would have been prima facie obvious for one of ordinary skill in the art to have delivered methylphenidate using the drug delivery formulation of the conflicting claims in order to treat ADHD in pediatric or adolescent patients. One of ordinary skill would have been motivated to have delivered methylphenidate in the composition taught by the reference patent since Wigal teaches methylphenidate is useful in a method of treating ADHD in patients from 7-12 years of age, with a reasonable expectation of success.

15) Claims 24-30 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-14 of US Patent No. 9,028,868 (reference patent), in view of Crouch (cited above) and Wigal (cited above). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims in the reference application recite a method comprising a core comprising methylphenidate, a sustained release layer, a delayed release layer, release characteristics that 
The instant and conflicting claims differ because the conflicting claims do not teach methylphenidate or a method of treating ADHD in a pediatric or adolescent subject or obtaining a significant improvement in SKAMP scale or an ADHD scale.
Crouch and Wigal teach the missing elements.
Wigal is drawn to a method of treating subjects aged 7 to 12 suffering from ADHD with methylphenidate, and improvements in SKAMP scale and an ADHD scale. See citations above.
One of ordinary skill would have been motivated to have delivered methylphenidate in the composition taught by the reference patent since Wigal teaches methylphenidate is useful in a method of treating ADHD in patients from 7-12 years of age, with a reasonable expectation of success.

16) Claims 24-30 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-10 of US Patent No. 9,889,095 (reference patent), in view of Couch (cited above) and Wigal (cited above). 
Instant claim 10 is drawn to a method of treating ADHD in a pediatric or adolescent subject requiring a composition comprising coated particles comprising a core containing methylphenidate, a sustained release layer enclosing the core, and a delayed release layer enclosing the sustained release 
The instant and conflicting claims differ because the conflicting claims do not teach methylphenidate or a method of treating ADHD in a pediatric or adolescent subject or obtaining a significant improvement in SKAMP scale or an ADHD scale.
Crouch and Wigal teach the missing elements.
The reference patent is drawn to a method comprising the stimulant amphetamine, not the instantly recited stimulant methylphenidate. However, Couch teaches that amphetamine (Adderall) is a known substitute for methylphenidate (Ritalin) in a composition for treating ADHD (col 7: 5-7). 
The method recited in the reference patent is obvious over the composition claimed in the instant application since the method in the reference patent recites and requires the instant composition, with the amphetamine replaced by methylphenidate, as taught by Couch.
Wigal is drawn to a method of treating subjects aged 7 to 12 suffering from ADHD with methylphenidate, and improvements in SKAMP scale and an ADHD scale. See citations above.
It would have been obvious to a person of ordinary skill in the art at the time of the instant invention to substitute methylphenidate for amphetamine as recited in the reference patent since Couch teaches methylphenidate as a replacement for amphetamine for treatment of ADHD.


17) Claims 10-30 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-9 of US Patent No. 10,617,651 (reference patent), in view of Wigal (cited above). 
The method recited in the reference patent is obvious over the composition claimed in the instant application since the method in the reference patent recites and requires the instant composition.
Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 10 of the instant application is obvious over the claims of the reference patent since the claims of the reference patent recite a solid, oral pharmaceutical composition comprising a plurality of particles, each comprising: 1) a core comprising methylphenidate or a pharmaceutical salt; 2) a sustained release layer enclosing the core; and 3) a delayed release layer enclosing the sustained release layer. Each of the instantly recited excipients of claim 10 are likewise recited in the reference patent claims.
The instant and conflicting claims differ because the conflicting claims do not teach methylphenidate or a method of treating ADHD in a pediatric or 
Wigal teaches the missing elements.
Wigal is drawn to a method of treating subjects aged 7 to 12 suffering from ADHD with methylphenidate, and improvements in SKAMP scale and an ADHD scale. See citations above.
It would have been obvious to a person of ordinary skill in the art at the time of the instant invention to substitute methylphenidate for amphetamine as recited in the reference patent since Couch teaches methylphenidate as a replacement for amphetamine for treatment of ADHD.
One of ordinary skill would have been motivated to have delivered methylphenidate in the composition taught by the reference patent since Wigal teaches methylphenidate is useful in a method of treating ADHD in patients from 7-12 years of age, with a reasonable expectation of success.

18) Claims 10-30 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-7 of US Patent No. 10,905,652 (reference patent; application 16/802,700; issue date 02/02/2021), in view of Wigal (cited above). 
Instant claim 10 is drawn to a method of treating ADHD in a pediatric or adolescent subject requiring a composition comprising coated particles comprising a core containing methylphenidate, a sustained release layer enclosing the core, and a delayed release layer enclosing the sustained release 
Conflicting claim 1 is drawn to a pharmaceutical composition comprising a particles comprising: a core comprising methylphenidate or a pharmaceutical salt thereof and at least one pharmaceutically acceptable excipient; a sustained release layer enclosing the core; and a delayed release layer enclosing the sustained release layer wherein the release profile overlaps the claimed range.
The instant and conflicting claims differ because the conflicting claims do not teach a method of treating ADHD in a pediatric or adolescent subject or obtaining a significant improvement in SKAMP scale or an ADHD scale.
Wigal teaches the missing element.
Wigal is drawn to a method of treating subjects aged 7 to 12 suffering from ADHD with methylphenidate, and improvements in SKAMP scale and an ADHD scale. See citations above.
It would have been prima facie obvious for one of ordinary skill in the art to have delivered methylphenidate using the drug delivery formulation of the conflicting claims in order to treat ADHD in pediatric or adolescent patients. One of ordinary skill would have been motivated to have delivered methylphenidate in the composition taught by the reference patent since Wigal teaches methylphenidate is useful in a method of treating ADHD in patients from 7-12 years of age, with a reasonable expectation of success.

19) Claims 10-30 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-7 of US Patent No. 10,881,618 (reference patent). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims in the reference application recite a method comprising the claimed composition, specifically a core comprising methylphenidate, a sustained release layer, a delayed release layer, release characteristics that overlap the claimed characteristics. The copending claims also disclose the excipients recited in the instant claims, as well as the improvement in the psychological tests instantly recited.

20) Claims 10-30 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 10-30 of US Patent Application No. 17/124,102 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims recite a composition comprising the instantly claimed method, specifically a core comprising methylphenidate, a sustained release layer, a delayed release layer, release characteristics that overlap the claimed characteristics. The copending claims also disclose the excipients recited in the instant claims, as well as the improvement in the psychological tests recited in instant claims 14, 15, 21, 22, 28, and 29.


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.